DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mittal et al. (US# 2019/0243570)
Regarding claim 1, Mittal et al. teaches a method comprising: with an agent running on a SAN (storage area network) node [0016, lines 11-14], adjusting at least one parameter of a caching policy of the SAN node by: generating a record of operation [data usage information, 0098 lines 1-4] of the SAN node; generating a caching model [prediction model, 0099 lines 7-10]; 0098, lines 1-4]  based on the record; and adjusting the parameter based on the caching model [0098, lines 1-4] by: calculating a baseline regularized reward that quantifies a performance improvement in a state feature from adjusting the parameter; choosing a parameter value that maximizes the performance improvement; and outputting an action associated with the chosen parameter [0094: controller monitors access requests for the cache, optimizes cache usage for effect (cache hit ratio); 0099, lines 1-10: predicted cache measurements cause changes to cache hit ratio, leading to driving up cache hit ratio (maximizing improvement); see also 0098 lines 4-12].

Regarding claim 2, Mittal et al. teaches wherein generating the record of operation of the SAN node comprises generating a structured state index [0098 data usage information].

Regarding claim 3, Mittal et al. teaches comprising updating the structured state index over time, thereby generating an updated structured state index [0099 lines 1-4: data usage information updated in real time].

Regarding claim 4, Mittal et al. teaches comprising adjusting the parameter based on the caching model and the updated structured state index [ratio updated by way of changes to (267) through updated 261 and 265; 0099-0100].

Regarding claim 5, Mittal et al. teaches wherein generating the caching model based on the record comprises obtaining state vectors [block to object mapping] from the structured state index [0100].

Regarding claim 6, Mittal et al. teaches wherein generating the caching model based on the record comprises generating hit rate distribution vectors from IO traces [0098 & 0095:data usage information is collected and alongside hit rate measurements from I/O transactions to the cache].
Regarding claim 7, Mittal et al. teaches wherein generating the caching model based on the record comprises building a design matrix that represents a history of access to a production volume [0099, hit ratio value reflects historical feedback loop].

Regarding claim 8, Mittal et al. teaches wherein generating the caching model based on the record comprises building a target matrix that represents actual hit rate as a function of look-ahead based on simulations 0099, hit ratio value reflects historical feedback loop using prediction model (265)].

Regarding claim 9, Mittal et al. teaches wherein generating the caching model based on the record comprises building a matrix that represents predicted hit rate as a function of look-ahead which is compared with the target matrix [0098, lines 5-14; predicted model is adjusted/trained according to block mapping [0100]  to achieve predicted cache hit ration according to predicted data measurements, where learning includes prior cache hit ratio observances in feedback loop of Figure 4].

Claims 10 recites subject matter akin to that of claim 1, and is rejected for the same reasons as claim 1.
Claims 11 recites subject matter akin to that of claim 2, and is rejected for the same reasons as claim 2.
Claims 12 recites subject matter akin to that of claim 3, and is rejected for the same reasons as claim 3.
Claims 13 recites subject matter akin to that of claim4, and is rejected for the same reasons as claim 4.
Claims 14 recites subject matter akin to that of claim 5, and is rejected for the same reasons as claim 5.
Claims 15 recites subject matter akin to that of claim 6, and is rejected for the same reasons as claim 6.
Claims 16 recites subject matter akin to that of claim 7, and is rejected for the same reasons as claim 7.
Claims 17 recites subject matter akin to that of claim 8, and is rejected for the same reasons as claim 8.
Claims 18 recites subject matter akin to that of claim 9, and is rejected for the same reasons as claim 9.
Claims 19 recites subject matter akin to that of claims 1 and 3, and is rejected for the same reasons as claims 1 and 3.
Claims 20 recites subject matter akin to that of claim 4, and is rejected for the same reasons as claim 4

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133